Exhibit 99.1 Office Supply Line, Inc. (A Development Stage Company) Financial Statements July 31, 2011 CONTENTS Page(s) Report of the Independent Registered Public Accounting Firm 1 Balance Sheet - July 31, 2011 2 Statement of Operations - from September 16, 2010 (Inception) to July 31, 2011 3 Statement of Changes in Stockholder’s Deficit - from September 16, 2010 (Inception) to July 31, 2011 4 Statement of Cash Flows - from September 16, 2010 (Inception) to July 31, 2011 5 Notes to Financial Statements 6-11 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of: Office Supply Line, Inc We have audited the accompanying balance sheet of Office Supply Line, Inc (a development stage company) as of July 31, 2011, and the related statements of operations, stockholders’ deficit and cash flows from September 16, 2010 (inception) to July 31, 2011.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Office Supply Line, Inc (a development stage company) as of July 31, 2011, and the results of its operations and its cash flows from September 16, 2010 (inception) to July 31, 2011, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has a net loss of $192,465 and net cash used in operations of $23,872 from September 16, 2010 (inception) to July 31, 2011. The Company also has a working capital deficit of $308,265 and stockholders’ deficit of $122,465 at July 31, 2011. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plan in regards to these matters is also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Berman & Company, P.A. Boca Raton, Florida September 7, 2011 th Street Suite 201 • Boca Raton, FL 33487 Phone: (561) 864-4444 • Fax: (561) 892-3715 www.bermanc • info@berrnancpas.com Registered with the PCAOB• Member AICPA Center for Audit Quality Member American Institute of Certified Public Accountants Member Florida Institute of Certified Public Accountants 1 Office Supply Line, Inc. (A Development Stage Company) Balance Sheet July 31, 2011 Assets Current Assets Cash $ Total Current Assets Website development costs Total Assets $ Liabilties and Stockholders' Deficit Current Liabilities Accounts payable and accrued liabilities $ Loan payable - related party Total Current Liabilities Stockholders' Deficit Common stock, $0.001 par value, 60,000,000 shares authorized and 48,220,000 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) Total Stockholders' Deficit ) Total Liabilities and Stockholders' Deficit $ See accompanying notes to the financial statements 2 Office Supply Line, Inc. (A Development Stage Company) Statement of Operations From September 16, 2010 (inception) to July 31, 2011 General and administrative expenses $ ) Net loss $ ) Net loss per common share - basic and diluted $ ) Weighted average number of common shares outstanding during the period - basic and diluted See accompanying notes to the financial statements 3 Office Supply Line, Inc. (A Development Stage Company) Statement of Shareholders (Deficit) From September 16, 2010 (Inception) to July 31, 2011 Deficit Accumulated CommonStock, $0.001 Par Value AdditionalPaid- During the Development Total Shareholders' Shares Amount in Capital Stage Deficit Issuance of common stock for services to founders ($0.001/share) $ $
